Case 3:18-cv-00966-MJR-DGW Document 89 Filed 10/23/18 Page 1 of 4 Page ID #627



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                   Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

  DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
     SPORTS, INC., VISUAL CONCEPTS ENTERTAINMENT, YUKE’S CO., LTD.,
                  AND YUKE’S LA, INC.’S MOTION TO DISMISS

         Defendants Take-Two Interactive Software, Inc. (“Take-Two”), 2K Games, Inc. (“2K

 Games”), 2K Sports, Inc. (“2K Sports”), Visual Concepts Entertainment (“Visual Concepts”),

 Yuke’s Co. Ltd. (“Yuke’s”), and Yuke’s LA, Inc. (“Yuke’s LA”) (collectively, “Moving

 Defendants”), by and through their attorneys, hereby move this Court to dismiss Plaintiff

 Catherine Alexander’s (“Plaintiff”) Amended Complaint with prejudice pursuant to Federal

 Rules of Civil Procedure 12(b)(6) and 12(b)(2). In support of this Motion, Moving Defendants

 state as follows:

         1.      Plaintiff, a tattooist, claims to hold copyrights in tattoos inked on professional

 wrestler Randy Orton, and alleges that Defendants’ WWE 2K video game series infringes those

 copyrights by depicting Mr. Orton in the game as he would in real life, including with his tattoos.

         2.      Plaintiff’s Complaint should be dismissed pursuant to Rule 12(b)(6) because

 Plaintiff fails to state a claim for direct, indirect, vicarious, and contributory copyright
Case 3:18-cv-00966-MJR-DGW Document 89 Filed 10/23/18 Page 2 of 4 Page ID #628



 infringement as a matter of law. First, Plaintiff has failed to satisfy 17 U.S.C. § 411(a)’s

 requirement that a plaintiff obtain certificates of registration or refusals from the Copyright

 Office for each of her works prior to bringing suit for copyright infringement. As Plaintiff

 admits in the Amended Complaint, Plaintiff does not hold such certificates of registration. Thus,

 the Amended Complaint must be dismissed for this reason alone.

        3.      Second, Plaintiff’s copyright infringement claim fails for the independent reason

 that her Amended Complaint does not satisfy Federal Rule 8(a)’s requirement that pleadings put

 defendants on notice of the claims lodged against them. Plaintiff does not adequately describe

 the works allegedly infringed so as to put Defendants on notice of her purported rights.

 Plaintiff’s allegations vaguely group together all seven Defendants, which fails to give each

 Defendant fair notice of its alleged infringing conduct. And Plaintiff fails to plead facts

 supporting vicarious or contributory copyright infringement, including failing to indicate which

 Defendants are charged with committing which types of infringement. The conclusory, vague

 allegations in Plaintiff’s Amended Complaint do not meet the federal pleading requirements, and

 her copyright infringement claim thus fails as a matter of law.

        4.      Plaintiff’s Amended Complaint also should be dismissed against Defendants

 Yuke’s and Yuke’s LA for lack of personal jurisdiction pursuant to Rule 12(b)(2), as Plaintiff

 has failed to allege any facts showing that these Defendants have contacts with Illinois sufficient

 to give rise to jurisdiction, despite having received jurisdictional discovery from Yuke’s and

 Yuke’s LA prior to filing the Amended Complaint.

        WHEREFORE, for the reasons stated herein and addressed in more detail the

 accompanying Memorandum of Law, Moving Defendants respectfully request that this Court

 enter an Order dismissing Plaintiff’s Amended Complaint in full and with prejudice.



                                                   2
Case 3:18-cv-00966-MJR-DGW Document 89 Filed 10/23/18 Page 3 of 4 Page ID #629




 Dated: October 23, 2018          Respectfully submitted,

                                  /s/ Dale M. Cendali
                                  Dale M. Cendali (admitted pro hac vice)
                                  Joshua L. Simmons (admitted pro hac vice)
                                  Kirkland & Ellis LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone: (212) 446-4800
                                  dale.cendali@kirkland.com
                                  joshua.simmons@kirkland.com

                                  Michael J. Nester (49410)
                                  Donovan Rose Nester P.C.
                                  15 North 1st Street, Suite A
                                  Belleville, Illinois 62220
                                  Telephone: (618) 212-6500
                                  mnester@drnpc.com

                                  Attorneys for Defendants 2K Games, Inc., 2K
                                  Sports, Inc., Take-Two Interactive Software,
                                  Inc., Visual Concepts Entertainment, Yuke’s Co.
                                  Ltd., and Yuke’s LA, Inc.




                                      3
Case 3:18-cv-00966-MJR-DGW Document 89 Filed 10/23/18 Page 4 of 4 Page ID #630



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )          Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                              CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, I electronically filed the foregoing
 DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
 SPORTS, INC., VISUAL CONCEPTS ENTERTAINMENT, YUKE’S CO., LTD., AND
 YUKE’S LA, INC.’S MOTION TO DISMISS with the Clerk of the Court using the CM/ECF
 system, which will send notification of such filing to the following:

                  Anthony G. Simon           asimon@simonlawpc.com
                  Benjamin R. Askew          baskew@simonlawpc.com
                  Anthony R. Friedman        afriedman@simonlawpc.com
                  Carrie L. Roseman          croseman@simonlawpc.com
                  R. Seth Crompton           scrompton@allfela.com
                  Tracey Blasa               tblasa@allfela.com
                  Jerry McDevitt             jerry.mcdevitt@klgates.com
                  Curtis Krasik              curtis.krasik@klgates.com


                                        /s/ Dale M. Cendali
                                        Dale M. Cendali (admitted pro hac vice)
                                        Kirkland & Ellis LLP

                                        Attorney for Defendants 2K Games, Inc., 2K
                                        Sports, Inc., Take-Two Interactive Software,
                                        Inc., Visual Concepts Entertainment, Yuke’s
                                        Co., Ltd. and Yuke’s LA, Inc.
